ORDER

PER CURIAM.
Sheron Davis (defendant) appeals the judgment entered upon his conviction by a jury of one count of murder in the first degree in violation of Section 565.020 RSMo (2000) and one count of armed criminal action in violation of Section 571.015 RSMo (2000) for which he was sentenced to concurrent terms of life imprisonment without the possibility of parole and life imprisonment. On appeal, defendant contends that the trial court erred in denying his motion to suppress witnesses’ in-eourt identifications of defendant as the perpetrator of the crimes because said identifications were “based upon, and tainted by, impermissibly suggestive pretrial lineup procedures.”
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential value. We affirm the judgment pursuant to Rule 30.25(b).